Case 5:21-cv-01422-EEF-MLH Document 1-2 Filed 05/25/21 Page 1 of 8 PagelD#: 9
" Bossier Parish Clerk of Court C-163990
Filed Jan 19, 2021 2:53 PM
Sarah Shehane
Deputy Clerk of Court
E-File Received Jan 19, 2021 2:15PM __

MOHAMMAD KHAN : SUIT NUMBER:
VERSUS : 26" JUDICIAL DISTRICT COURT
I & Y TRANSPORT LLC,

PROGRESSIVE COUNTY MUTUAL

INSURANCE COMPANY, SANDBOX

ENTERPRISES, LLC, STARR

INDEMNITY & LIABILTY COMPANY,

and ALFONSO RIVERA : BOSSIER PARISH, LOUISIANA

PETITION
MOHAMMAD KHAN, of the full age of majority and domiciled in Bossier Parish,
Louisiana, respectfully represent:

1.

The defendants making this petition necessary are:

a. 1& Y TRANSPORT, LLC; a limited liability company authorized to do and
doing business in the State of Texas;

b. PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY; a foreign
insurer who provided liability coverage to the vehicle owned by I & Y Transport,
LLC;

¢. SANDBOX ENTERPRISES, LLC; a limited liability company authorized to do
and doing business in the State of Texas;

d. STARR INDEMNITY & LIABILITY COMPANY; a foreign insurer who
provided liability coverage to the trailer owned by Sandbox Enterprises, LLC;

e. ALFONSO RIVERA, of the age of majority and domiciled in McLennan
County, Texas; and

f. PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY; a
foreign insurer who provided uninsured/underinsured motorist coverage to
Mohammad Khan.
2.
On November 11, 2020, a wreck occurred at the intersection of I-220 and Highway 3105
in Bossier Parish, Louisiana, involving a semi-truck, owned by I & Y Transport, LLC and operated

by Alfonso Rivera, and a Lexus ES 350, owned and operated by Mohammad Khan.

3.

Alfonso Rivera struck the rear passenger side of Mohammad Khan's vehicle causing a

collision.
EXHIBIT

PA
Case 5:21-cv-01422-EEF-MLH Document 1-2 Filed 05/25/21 Page 2 of 8 PagelD #: 10

4.
Alfonso Rivera endangered the public and caused plaintiff's harm by:
a. Running his semi-truck into another vehicle;
b. Failing to see what he should have seen, or in seeing, failing to heed; and
c. Operating his vehicle in a careless and reckless manner.
5.
Alfonso Rivera was in the course and scope of his employment with ] & Y Transport, LLC.
6.

1 & Y Transport, LLC had a duty to communicate, establish and enforce screening, training,
and supervision procedures to prevent acts of the nature described herein. This breach of duty by
I & Y Transport, LLC caused plaintiff's injuries and harm. I & Y Transport, LLC was negligent
in its hiring, retention, training, and supervision of its employees. This negligence was jointly a
cause of plaintiff's harm.

7.

Defendants’ reckless and negligent conduct caused harm to plaintiff, Mohammad Khan.
Defendants are responsible for plaintiff's past, present, and future: 1) medical expenses; 2) pain
and suffering; 3) mental pain and anguish; 4) permanent injuries and disability; 5) loss of wages
and economic opportunity; 6) loss of enjoyment of life; and7) property damage.

8.

Plaintiffs’ claims equal or exceed the amount required for trial by jury.
9.

WHEREFORE, Plaintiff prays that all harms and losses caused by the defendants be

repaired by judgment; all expert fees, costs, and interest should be borne by defendants.
Case 5:21-cv-01422-EEF-MLH Document 1-2 Filed 05/25/21 Page 3 of 8 PagelD#: 11

Please Serve:

I & Y TRANSPORT, LLC

Via Louisiana Long-Amn Statute,
Through its Agent for Service of Process
loslava Miranda

7501 Palmetto Drive, Apt. 113

Fort Worth, Texas 76133

PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY SERVICE
Via Louisiana Long-Arm Statute,
Through its Agent for Service of Process
CT Corporation System

1999 Bryan Street, Suite 900

Dallas, Texas 75201

ALFONSO RIVERA

Via Louisiana Long-Arm Statute
407 Berean Road

Houston, TX 76557

Respectfully Submitted,

MORRIS & DEWETT, LLC

 

P LL (#38378)
jpowell@shreveportlaw.net
509 Milam Street
Shreveport, LA 71101
(318) 221-1507 - Telephone
(318) 221-4560 - Facsimile

ATTORNEY FOR PLAINTIFF

AND

KYLE M. ROBINSON
kyle@kylemrobinson.com
509 Milam Street
Shreveport, LA 71101

(318) 747-0060 — Telephone
(318) 747-2016 - Facsimile

SANDBOX ENTERPRISES, LLC

Via Louisiana Long-Arm Statute,
Through its Agent for Service of Process
CT Corporation System

1999 Bryan Street, Suite 900

Dallas, Texas 75201-3136

STARR INDEMNITY & LIABILITY
COMPANY

Via Louisiana Long-Arm Statute
Through its Agent for Service of Process
CT Corporation System

1999 Bryan Street, Suite 900

Dallas, Texas 75201
Case 5:21-cv-01422-EEF-MLH Document 1-2 Filed 05/25/21 Page 4of 8 PagelD #: 12

Bossier Parish Clerk of Court 6.463990
Filed Mar 22,2021 1:27 PM. © ms

Katie F. Best
Deputy Clerk of Court

Vane

 

MOHAMMAD KHAN : SUITNUMBER: 163990-SEC. 1
VERSUS . : 267 JUDICIAL DISTRICT COURT
I&Y TRANSPORT LLA, PROGRESSIVE  : BOSSIER PARISH, LOUISIANA
COUNTY MUTUAL INSURANCE

COMPANY, SANDBOX ENTERPRISES,
LLC, STARR INDEMNITY & LIABILITY
COMPANY and ALFONSO RIVERA
/__ ANEIDAVIT OF LONG-ARM SERVICE
STATE OF LOUISIANA
PARISH OF CADDO

BEFORE ME, the undersigned authority, personally came and appeared Cindy Clanton,
paralegal at the law firm of Morris & Dewett, LLC, attorneys of record for plaintiff, Mohammad
Khan, who, after being duly sworn, did depose and say:

That on the 23" day of January 2021, she served a certified copy of the Citation and
original Petition fin this action under the Louisiana Long Arm Statute, LSA-R.S.13:3201,
pursuant to Section 3204 of Title 13, by mailing same to defendant, Progressive County Mutual
Insurance Company, by certified mail (Exhibit A), return receipt requested, properly addressed
and postage prepaid.

That on the 29" day of January 2021, the Citation and original Petition were delivered to
and received by said defendant (Exhibit B); and that affiant received the postal receipt, a copy of

which is attached hereto as a part hereof indicating that same had been delivered to the said

defendant.

THUS, DONE AND SIGNED on this the [ge day of March 209] in

Shreveport, Caddo Parish, Louisiana, (Vind (\Ouictie

Cindy Clantof,/Paralegal to the Firm

 

SWORN TO AND SUBSCRIBED before me, Notary Public, on this the _/ Saday of

fasth_ 20% in Shreveport, Caddo Parish, Kquistena.

s+ -

 

 

i a5, Lt. try le
Ne se
ARY PUBLIC) Se?
v i — a
Darbi J: Hide
Statewide Notary. Iaake'/

Pursuant to LA. R:S.35:191 Ph
Notary (D #1 62146.
My Commission is for tite.

 

 

 
 

Case 5:21-cv-01422-EEF-MLH Document 1-2 Filed 05/25/21 Page 5 of 8 PagelD#: 13
. Bossier Parish Clerk of Court C.463990

| Filed Mar 08, 2024 11:12 AM
| Joy Gibson
\ Deputy Clerk of Court

 

{

MOHAMMAD KHAN | , : SUIT NUMBER: 163990-SEC. 1
VERSUS 7 : 26™ JUDICIAL DISTRICT COURT
I&Y TRANSPORT LL4,PROGRESSIVE : BOSSIER PARISH, LOUISIANA
COUNTY MUTUAL INSURANCE

COMPANY, SANDBOX ENTERPRISES,
LLC, STARR INDEMNITY & LIABILITY
COMPANY and ALFONSO RIVERA

: AFFIDAVIT OF LONG-ARM SERVICE
STATE OF LOUISIANA |
PARISH OF CADDO

BEFORE ME, the undersigned authority, personally came and appeared Cindy Clanton,
paralegal at the law firm of Morris & Dewett, LLC, attorneys of record for plaintiff, Mohammad
Khan, who, after being duly sworn, did depose and say:

That on the 23" day of Ter 2021, she served a certified copy of the Citation and
original Petition in this action under the Louisiana Long Arm Statute, LSA-R.S:13:3201,
pursuant to Section 3204 of Title 13, by mailing same to defendant, Sandbox Enterprises, LLC,
by certified mail (Exhibit A), return receipt requested, properly addressed and postage prepaid.

That on the 29" day of J oe 2021, the Citation and original Petition were delivered to
and received by ssid defendant (Exhibit B); and that affiant received the postal receipt, a copy of
which is attached hereto as a part hereof indicating that same had been delivered to the said

i

defendant.

THUS, DONE AND SIGNED on this the OT day of porch oA: 7

Shreveport, Caddo Parish, Louisiana. ‘ ’ )

Cindy Clanton{Paralegal to the Firm

 

SWORN TO AND SUBSCRIBED before me, Notary Public, on this the 5 day of

 

 

 

Darbi J. Rice

Notary ID #162146

 

Statewide Notary Public
Pursuant to LA. R.S. 35:191(P) |
i

My Commission is for Life

 

_— oe ol
Case 5:21-cv-01422-EEF-MLH Document 1-2 Filed 05/25/21 Page 6 of 8 PagelD#: 14

ossier Parish Clerk of Court C4 63990 |
Filed Mar 08, 2021 11:09 AM 1

Joy Gibson
\ Deputy Clerk of Court

 

MOHAMMAD KHAN : SUITNUMBER: 163990-SEC. 1
VERSUS _ ; 2674 JUDICIAL DISTRICT COURT
I&Y TRANSPORT LL@,,PROGRESSIVE : BOSSIER PARISH, LOUISIANA
COUNTY MUTUAL INSURANCE

COMPANY, SANDBOX ENTERPRISES,
LLC, STARR INDEMNITY & LIABILITY
COMPANY and ALFONSO RIVERA

AFFIDAVIT OF LONG-ARM SERVICE .

STATE OF LOUISIANA
PARISH OF CADDO

BEFORE ME, the undersigned authority, personally came and appeared Cindy Clanton,
paralegal at the Lew firm of Morris & Dewett, LLC, attorneys of record for plaintiff, Mohammad
Khan, who, after being duly sworn, did depose and say: |

That on the 23 day of January 2021, she served a certified copy of the Citation and
original Petition lin this action under the Louisiana ere Arm Statute, LSA-R.S.13:3201,
pursuant to Section 3204 of Title 13, by mailing same to defendant, Starr Indemnity & Liability
Company, by certified mail (Exhibit A), return receipt requested, properly addressed and postage

‘

prepaid. : |

That on the 29" day of January 2021, the Citation and original Petition were delivered to
and received by said defendant (Exhibit B); and that affiant received the postal receipt, a copy of
which is attached hereto as a part hereof indicating that same had been delivered to the said
defendant.

THUS, DONE AND SIGNED on this the Ti day of Warchr9 21 in

Shreveport, Caddo Parish, Louisiana. G (bitin?

Cindy Clanton, (Paralegal to the Firm

SWORN ro AND SUBSCRIBED before me, Notary Public, on this the 5 day of
L hiyon 20.24f in Shreveport, Caddo Parish, Letisi

 

OTARY LI

 

)___ Dari J. Rice

Statewide Notary Public

Notary ID #162146
My Commission is for Life —

 

|

Pursuant to LA. R,S. 35:191(P) |
Case 5:21-cv-01422-EEF-MLH Document 1-2 Filed 05/25/21 Page 7 of 8 PagelD #: 15

 

‘Bossier Parish Clerk of Court
Filed Mar 22, 2021 1:27 PM c- 163990
Katie F. Best
,___ Deputy Clerk of Court

MOHAMMAD KHAN : SUITNUMBER: 163990-SEC. 1
VERSUS | : 26™ JUDICIAL DISTRICT COURT
I&Y TRANSPORT LLA, PROGRESSIVE :. BOSSIER PARISH, LOUISIANA
COUNTY MUTUAL INSURANCE

COMPANY, SANDBOX ENTERPRISES,
LLC, STARR INDEMNITY & LIABILITY
COMPANY and ALFONSO RIVERA

AFFIDAVIT OF LONG-ARM SERVICE
STATE OF LOUISIANA
PARISH OF CADDO

BEFORE ME, the undersigned authority, personally came and appeared Cindy Clanton,
paralegal at the lw firm of Morris & Dewett, LLC, attorneys of record for plaintiff, Mohammad
Khan, who, after being duly sworn, did depose and say:

That on the 23™ day of January 2021, she served a certified copy of the Citation and
original Petition ‘in this action under the Louisiana Long Arm Statute, LSA-R.S.13:3201,
pursuant to Section 3204 of Title 13, by mailing same to defendant, Progressive County Mutual
Insurance Company, by certified mail (Exhibit A), return receipt requested, properly addressed
and postage prepaid.

That on thie 29" day of January 2021, the Citation and original Petition were delivered to
and received by said defendant (Exhibit B); and that affiant received the postal receipt, a copy of
‘ which is attached hereto as a part hereof indicating that same had been delivered to the said

defendant.

THUS, DONE AND SIGNED on this the [ge day of March. x9 1 in

Shreveport, Caddo Parish, Louisiana. Vind Wea

Cindy Clantop,Paralegal to the Firm

SWORN TO AND SUBSCRIBED before me, Notary Public, on this the {Bday of

_facth_ 20% in Shreveport, Caddo Parish, Squi

i a Yt. bly

ARY PUBLIC) ee 43 ry .
Darbi J: Bice rs
Statewide Natary tle

Pursuant to LA. Ree set
Notary ID #162146"" «7°.
My Commission is for Life

 

7 + B a
=n i Wa

 

 

 
Case 5:21-cv-01422-EEF-MLH Document 1-2 Filed 05/25/21 Page 8 of 8 PagelD #: 16

Morris & Dewett

TRIAL LAWYERS

 

 

TREY MORRIS, AP.L.C.* 509 MILAM STREET
JUSTIN C, DEWETT, LL.C.* SHREVEPORT, LA 71101
- ELIZABETH A. HANCOCK .
J.CHANCELLOR NERREN TELEPHONE (318) 221-1507
JOHN A. DAVIS FACSIMILE (318) 221-4560
“, + JOSHL, POWELL, LLC.
a * ALSO LICENSED IN THE STATE OF TEXAS ui % ~ Bossier Parish Clerk of Court C-4 63990
; Filed Mar 11, 2024 10:36 AM {
March 8, 2021 Julie $, Smith
__ Deputy Clerk ofCout

ATTN: CIVIL DEPARTMENT
~~ Honorable Jill M. Sessions °
Bossier Parish Clerk of Court
- "P.O, Box 430 |

_ Benton, LA 71006

RE: Mohammad Khan vs, 1&Y Transport LLC, Progressive County Mutual Insurance Company,
Sandbox Enterprises LLC, Starr Indemnity & Liability Company and Alfonso Rivera
26" JDC No. 163990-Sec. 1; Bossier Parish, Louisiana

| Dear Ms, Sessions:

Please re-issue Long-Arm service of the original Petition upon defendant, I & Y Transport, LLC,
at 15906 Missing Glen Drive, Houston, Texas 77083. Enclosed is our check in the amount of $100.00 to
_ cover the costs associated with this service. I am providing a return envelope for your use.

Thank you for your kind assistance. Should you have any questions or require anything further, do
not hesitate to contact me.

| Sincerely,

t

{

Cindy Clanton

_ Cindy Clanton
Paralegal for the Firm

cclanton@morrisdewett.com

lowe
Enclosures
